DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
reference character “19” has been used to designate both “support clamp” [Par.0010 – corresponding with Figs.1 & 2] and “retaining clamp” [Par.0012 & Par.0028 – corresponding with Figs.1 & 2].  
reference character “25” has been used to designate both “rod shaped cylindrical light conductor” [Par.0011 – corresponding with Figs.1 & 2] and “illuminant” [Par.0034 – corresponding with Figs.1 & 2].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Claim 2 recites the limitation “graphite ring” in line 1. This should read “the graphite ring” instead of “graphite ring” to properly refer to the corresponding limitation that has been recited in claim 1 (line 10).
Claim 3 (line 3), claim 4 (lines 1 and 3), claim 5 (line 2) recites the limitation “the seal ring”. Since there’s only one ring has been recited previously in claims 1-2, it is understood that “the seal ring” in claim 3 (line 2) is referring to “a/the graphite ring” in claim 1 (lines 10-11), and in claim 2 (line 1). However, the limitation “the seal ring” should read “the graphite ring” to properly refer to the corresponding limitation that has been recited previously in claim 1 (lines 10-11) and in claim 2 (line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over BJB GmbH (Pub. No. DE 202015104575 U1, hereinafter BJB) in view of Li et al. (Pub. No. CN 105650281 A, hereinafter Li).
Regarding claim 1, BJB discloses a seal arrangement (domestic appliance lamp 10, figs.1-17) for a cooking apparatus (for oven, Par.0002-0003), the seal arrangement comprising:

    PNG
    media_image1.png
    561
    534
    media_image1.png
    Greyscale

a cooking cavity wall (appliance wall 52, fig.17) with an opening (recess 41, fig.17) 
configured to be sealed by the seal arrangement (recess 41 of wall 52 is sealed by domestic appliance lamp 10, as shown in annotated fig.17 below, or indicated by Abstract and Par.0037) and 
configured as a pass through for an illuminant (as shown in fig.17, light guide element 11 placed within adapter 42 (see fig.10 or annotated fig.17) can be passed through recess 41) configured as a translucent rod with an essentially circular cylindrical shape (Par.0019 cited: “the light-guiding element is preferably made of plastic or glass”; note that plastic material is translucent, and some glasses are also translucent; and the light guide element 11 is a rod with an essentially circular cylindrical shape as shown in figs.1; therefore, light guide 11 is a translucent rod with an essentially circular cylindrical shape); 
a housing element (adapter 42, fig.17) 
that is sealed relative to an outside of the cooking cavity wall by a first seal (adapter flange sealing ring 50) [as shown in annotated fig.17, adapter 42 is sealed relative to an outside of the cooking cavity wall 52 by adapter flange sealing ring] and 
that includes a receiver (guide element opening 43, fig.13) for a second seal (optical seal 46, fig.13) that seals the housing element (adapter 42, fig.13) relative to the illuminant (light guide element 11, fig.13) [second seal uses to seal adapter 42 relative to the light guide element 11, as shown in fig.10];
retaining elements (fastening element 45, fig.17) which arrange the housing element (adapter 42, fig.17) at the outside of the cooking cavity wall (appliance wall 52) [fastening element 45 arranges adapter 42 at the outside of cooking cavity wall 52 as shown in fig.17 or indicated by Par.0053; Par.0053 cited: “Fastening elements 45 which also act in a latching manner and which serve to fix the adapter 42 and the domestic appliance light 10 connected thereto in a recess 41 of a domestic appliance”], 
wherein the illuminant (light guide element 11) is arrangeable within an annular cavity of the second seal (optical seal 46) [as shown in fig.10].  
BJB does not discloses:
wherein the second seal is a graphite ring
Li teaches a sealing ring made of a high-performance graphite material [Li, Translated Document, page 2 (paragraph 5 of page 2) cited: “…a flexible graphite ring made of a high performance graphite material…”]. 
Li is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using a sealing ring made of graphite material. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of BJB to include the teaching of the graphite sealing ring, as taught by Li, because by using graphite ring, the friction coefficient between the movable parts is reduced due to the high lubricity of the graphite ring; thus, reduces the friction force between the movable parts, as recognized by Li [Li, Abstract]. Therefore, the modification would reduce wear and tear in machine parts that move against each other. 

Regarding claim 2, BJB in view of Li teaches the apparatus as set forth above, Li also teaches: 
a ring is cut along a cut line (as shown in figs.2-3 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of BJB and Li to further include the teaching of cutting the ring along a cut line, as taught by Li, so that the graphite ring has a cut line because the cut line allows the graphite ring to seal parts with different outer diameters. 

    PNG
    media_image2.png
    636
    1233
    media_image2.png
    Greyscale


Regarding claim 3, BJB in view of Li teaches the apparatus as set forth above, Li also teaches: 
wherein the cut line is oriented at an angle greater than 00 and up 450 to relative to a radial line of the seal ring (the cut line is oriented at angle of 450 as shown in figs.2-3 and cited in Translated Document, page 2 (paragraph 6 of page 2): “…ring has a 45 degree oblique cut…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of BJB and Li to further include the teaching of cutting the ring along a cut line, as taught by Li, so that the graphite ring has a cut line because the cut line allows the graphite ring to seal parts with different outer diameters. 

Regarding claim 4, BJB in view of Li teaches the apparatus as set forth above, BJB also discloses: 
wherein the seal ring (optical seal 46, fig.13) is fabricated with under size, over size or identical size relative to a circumferential contour of the illuminant (light guide element 11, fig.13) that is arrangeable within the seal ring (optical seal 46 is fabricated with over size to a circumferential contour of the illuminant as shown in fig.13 and indicated in Par.0013-0014).

Regarding claim 5, BJB in view of Li teaches the apparatus as set forth above, BJB in view of Li also teach: 
wherein a thermal expansion coefficient of the seal ring is substantially identical to a thermal expansion coefficient of the illuminant or greater than the thermal expansion coefficient of the illuminant [it is noted that the seal ring is made of graphite (as cited and incorporated in claim 1), thermal expansion coefficient of graphite can be up to 8 x 10-6 /K; the light guide can be made of glass (BJB, Par.0011), thermal expansion coefficient of glass is 6.7 x 10-7 /K, in the case of hard glass, thermal expansion coefficient of hard glass is 5.9 x 10-6 /K; therefore, the thermal expansion coefficient of the seal ring is greater than the thermal expansion coefficient of the light guide].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Luo et al. (U.S. Pub No. 2018/0156443) discloses an LED lighting technology used in oven, and microwave oven.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761